Title: To George Washington from Colonel Goose Van Schaick, 15 April 1780
From: Van Schaick, Goose
To: Washington, George


          
            Sir
            Albany April 15th 1780
          
          In my last I informed your Excellency of the Depredations committed by the Enemy at Skeensborough, & on the Frontiers of Tryon County on the Mohawk River. Since which time I have received accounts, that on the 3rd Instant, Nineteen of the Inhabitants in the upper parts of Tryon, have been made prisoners by the Savages, A Grist Mill & three dwelling Houses burnt, & on the seventh, Eleven were taken & three killed at a small Settlement called Harpers-field between Schoharry and the Susquahanna.
          I was led to hope that the season would have been a protection to the

Frontier Settlements in this quarter, until we were better able to repel their incursions, but from what has already happened, it appear⟨s⟩ necessary that some parts of the Northern & Western Frontiers in this Department be immediately Guarded, & as their safety at present depends on the exertions of the Militia Detachments have been ordered out but their March is delayed for the want of provisions. The purchasing Commissaries inform me that they have not been enabled to purchase provision during the course of last Winter, for the want of money, & that they are still without, from which cause our Magazines in this quarter are at present reduced to so low a State, that but very small supplies can be drawn from them.
          I also beg leave to inform your Excellency, that the amunition at this place consists at present of half a Ton of powder & Ball in proportion, a Quantity of which in all probability will be judged insufficient should we have frequent occasion to call out the Militia. I am with every sentiment of respect & esteem Your Excellencies most obedient humble servant
          
            G. V. Schaick
          
        